Citation Nr: 1234475	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether the retroactive award of compensation benefits for the period from June 23, 1982 to February 28, 2006, in the amount of $276,555.00, was correctly calculated and paid.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO found clear and unmistakable error (CUE) in prior evaluations of posttraumatic stress disorder (PTSD) and granted a 100 percent disability rating from June 28, 1982.  In May 2006, the Veteran filed a notice of disagreement (NOD) with this determination on the basis that the retroactive benefits awarded her had not been properly calculated.  The RO issued a statement of the case (SOC) in June 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2007.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence as well as a statement indicating her desire to waive RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

The Board notes that the claims file reflects that the Veteran was previously represented by private attorney Kenneth M. Carpenter (as reflected in a September 2005 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  During the June 2012 hearing, it was noted by the Veteran that Mr. Carpenter was no longer her representative, and presented a May 2012 letter from Mr. Carpenter's office acknowledging that he is not actively representing her in connection with any matter before the Board.  Under these circumstances, the Board recognizes the Veteran as now proceeding pro se in the current appeal.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  The compensation paid to the appellant for the period from June 23, 1982 to February 28, 2006 was correctly calculated based on the appellant's newly assigned disability rating and compensation benefits previously disbursed to the Veteran; the calculated award included additional benefits for the Veteran's dependent son through his completion of vocational school at age twenty-two.


CONCLUSION OF LAW

The appellant's retroactive disability compensation from June 23, 1982 to February 28, 2006 was correctly calculated and paid.  38 U.S.C.A. §§ 1114, 1115, 5111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.31, 3.57 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board notes, at the outset, that the VCAA is not applicable to cases, such as this one, in which the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, VA is not required to address efforts to comply with the VCAA.  Nonetheless, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim.  As discussed below, the appellant has submitted her own calculations of the award, and the record contains the results of an audit completed by the RO in February 2009.  The appellant was also given an opportunity, in June 2012, to present oral testimony before the undersigned Veterans Law Judge.  In short, the Board concludes from its review that any due process requirements, aside from the VCAA, for the fair development of the appeal have been met in this case.

II. Analysis

The rate paid for VA compensation is authorized by statute.  See 38 U.S.C.A. § 1114.  Payment of benefits is to commence the first day of the calendar month following the month in which an award became effective.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  

Historically, by rating decision dated in August 1994, the Veteran was granted service connection for PTSD and assigned an initial, 50 percent rating, effective June 28, 1982.  Thereafter, by rating decision dated in April 1998, the RO granted an increased, 70 percent rating, effective January 2, 1998.  By rating decision dated in June 2003, the RO granted an increased, 100 percent rating for PTSD, effective November 13, 2002; it also granted entitlement to Dependents' Education Assistance (DEA), effective August 23, 2002.  

In September 2005, the Veteran filed a claim for an earlier effective date for her 100 percent schedular rating or, alternatively, a total disability rating based on individual unemployability (TDIU), prior to November 13, 2002.  As reflected in a January 2006 rating decision, the RO found that there was CUE in prior evaluations of the Veteran's service-connected PTSD and, as such, granted an increased, 100 percent schedular rating for PTSD, effective June 28, 1982 (i.e., the date service connection was granted).  The RO also found the Veteran to be permanently and totally disabled (P&T) from January 2, 1998; a new effective date of January 2, 1998 was thus established for entitlement to DEA.  

As a result of the RO's January 2006 rating decision, the Veteran was paid compensation in an amount reflecting the retroactive award of benefits.  Administrative records within the claims file indicate that the retroactive award paid to the Veteran totaled $276,555.00.  Payment to the Veteran occurred as four separate one-time disbursements - $53,736.00 (on March 22, 2006), $99,999.00 (on March 31, 2006), $99,999.00 (on April 7, 2006), and $22,821.00 (on April 12, 2006).  

The Veteran contends that the RO erroneously calculated her retroactive compensation award, resulting in an underpayment to her.  Initially, the Veteran's then-attorney asserted in the May 2006 NOD that the Veteran was entitled to a higher retroactive award on the basis that all compensation for the period from June 23, 1982 to February 28, 2006 should be paid at the monthly rate effective from December 1, 2005 (i.e., $2,393.00).  However, the Veteran abandoned this argument, as reflected in a January 2008 written statement and her June 2012 Board hearing testimony.  Specifically, the Veteran acknowledged that retroactive VA compensation is paid based on the rate(s) of compensation then in effect.  See Matthews v. Nicholson, 456 F.3d 1377 (Fed. Cir. 2006).  

During the Board hearing, the Veteran also testified that it was her belief that VA may have inadvertently omitted her dependent son from her award while he was attending vocational school through May 1996.  Such error, she contended, would have led to a smaller calculated retroactive award.  However, review of the March 2006 award letter, which describes the monthly benefits to be paid to the Veteran from July 1, 1982, clearly shows that additional benefits for the Veteran's dependent son were included in her award through his post-secondary schooling.  Such letter reflects that the Veteran was paid as a veteran with one dependent (her son) since the time of her award (June 28, 1982) and that, effective February 1, 1993, the monthly rate for her son was increased to reflect that he became a schoolchild over age eighteen.  See 38 U.S.C.A. § 1115.  The March 2006 letter further shows that the Veteran's son was not removed from her award until June 1, 1996, the month following the date he completed vocational school.  Additional benefits were not authorized after this date because although the Veteran's son was under the age of twenty-three, there is no evidence that he was pursuing a course of instruction at an educational institution approved by VA.  See 38 C.F.R. § 3.57(a)(iii).  

In support of her appeal, the Veteran submitted a copy of the audit sent by VA in February 2009.  The first page of this document reflects that the Veteran was entitled to a compensation award in the total calculated amount of $510,246.00 for the period from July 1, 1982 through February 28, 2006.  The Veteran does not dispute the statutory compensation rates used to calculate this award.  The second page of VA's audit contains information regarding the rate of compensation at which the Veteran was actually paid for the period from July 1, 1982 through February 28, 2006 as well as the total amount paid for this period - $233,691.00.  At the bottom of the second page (below the audit), the RO shows how it calculated the Veteran's retroactive award.  Specifically, this document indicates that the RO started with the total compensation award due based on a 100 percent schedular rating since June 28, 1982 ($510,246.00) and subtracted the total amount previously paid to the Veteran for her service-connected PTSD ($233,691.00).  The resulting amount is $276,555.00, the amount paid to the Veteran between March and April 2006.  

The Board notes that the document submitted by the Veteran contains handwritten notations (presumably by her) indicating confusion as to whether and when the $233,691.00 subtracted from the total award was paid to her.  The Board would point out that prior to the January 2006 rating decision (implemented in March 2006), the Veteran was receiving monthly compensation benefits for service-connected PTSD at rate(s) equal to and less than a 100 percent disability.  As discussed above, she was being paid at the 50 percent disability rate prior to January 2, 1998, at the 70 percent disability rate prior to November 13, 2002, and at the 100 percent disability rating from November 13, 2002.  As these benefits were previously paid to her, the Veteran is only entitled to the amount of compensation that is above the previously used rate(s).  

To better understand this, the Board will give an example.  The RO's audit reflects that from July 1, 1982 through September 30, 1982 the Veteran was entitled to receive compensation benefits totaling $3,531.00.  This total is based on a monthly rate of $1,177.00 for 100 percent disability with additional benefits for one dependent child.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.  This audit also reflects that the Veteran was previously paid compensation benefits totaling $1,056.00 for the period from July 1, 1982 through September 30, 1982.  This total is based on a monthly rate of $352.00 for 50 percent disability with additional benefits for one dependent child.  See id.  To calculate the retroactive benefit due the Veteran for the period from July 1, 1982 through September 30, 1982, one must subtract the benefits previously paid ($1,056.00) from the benefits owed ($3,531.00).  This results in a retroactive payment of $2,475.00 for this period.  

To calculate the remainder of the Veteran's retroactive award, the Board need only subtract the amount previously paid to the Veteran (i.e., the last column on the second page of the February 2009 audit) from the total amount owed (i.e., the last column on the first page of the February 2009 audit) for each period noted, and then sum the results.  In doing so, the Board arrives at a total retroactive award of $276,555.00, the amount previously calculated by the RO and paid to the Veteran.  

From:
To:
Amount Owed to Veteran (i.e., 100% rate multiplied by 
# of months):
Amount previously paid to Veteran for the same period:
Amount of Retroactive Award:
July 1982
Sept. 1982
$3,531
$1,056
$2,475
Oct. 1982
Mar. 1984
$22,734
$6,786
$15,948
April 1984
Nov. 1984
$10,456
$3,120
$7,336
Dec. 1984
Nov. 1985
$16,188
$4,836
$11,352
Dec. 1985
Nov. 1986
$16,692
$4,992
$11,700
Dec. 1986
Nov. 1987
$16,944
$5,064
$11,880
Dec. 1987
Nov. 1988
$17,640
$5,268
$12,372
Dec. 1988
Nov. 1989
$18,348
$5,472
$12,876
Dec. 1989
Dec. 1990
$20,813
$6,214
$14,599
Jan. 1991
Nov. 1991
$18,557
$5,533
$13,024
Dec. 1991
Feb. 1992
$5,247
$1,563
$3,684
Mar. 1992
Mar. 1992
$1,835
$546
$1,289
Apr. 1992
Nov. 1992
$13,992
$4,168
$9,824
Dec. 1992
Jan. 1993
$3,602
$1,074
$2,528
Feb. 1993
Nov. 1993
$18,900
$5,820
$13,080
Dec. 1993
Nov. 1994
$23,256
$7,164
$16,092
Dec. 1994
Nov. 1995
$23,892
$7,356
$16,536
Dec. 1995
May 1996
$12,252
$3,768
$8,484
June 1996
Nov. 1996
$11,220
$3,252
$7,968
Dec. 1996
Nov. 1997
$23,088
$6,696
$16,392
Dec. 1997
Jan. 1998
$3,928
$1,138
$2,790
Feb. 1998
Nov. 1998
$19,640
$9,050
$10,590
Dec. 1998
Nov. 1999
$23,868
$10,992
$12,876
Dec. 1999
Nov. 2000
$24,432
$11,244
$13,188
Dec. 2000
Nov. 2001
$25,284
$11,628
$13,656
Dec. 2001
Nov. 2002
$25,956
$11,940
$14,016
Dec. 2002
Nov. 2003
$26,316
$26,316
$0
Dec. 2003
Nov. 2004
$26,868
$26,868
$0
Dec. 2004
Nov. 2005
$27,588
$27,588
$0
Dec. 2005
Feb. 2006
$7,179
$7,179
$0
Total Retroactive Award Due:
$276,555.00

The Board has carefully examined the appellant's annotated calculations, in conjunction with the awards on file, and concludes that the retroactive award for the period from June 28, 1982 through February 28, 2006 was correctly calculated.  It appears that the Veteran's confusion in this case stems from the "missing" $233,691.00.  Unfortunately, none of the RO correspondence clearly explains that this amount reflects monthly benefits previously paid to the Veteran for her service-connected PTSD prior to her award being adjusted pursuant to the January 2006 rating decision.  The Board hopes that its explanation has now made clear that the appellant was, in fact, paid the full amount of her award - $510,246.00.  Some of this award ($233,691.00) was previously paid to her as part of monthly compensation checks disbursed prior to February 28, 2006, and the rest of the award ($276,555.00) was paid in four one-time payments between March and April 2006.  This award reflects additional benefits for the Veteran's dependent son, including for the period after his eighteenth birthday when he was enrolled in vocational school.  

As the law is dispositive in this case, and the relevant facts are not in dispute, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b)(West 2011) and 38 C.F.R. § 3.102 (2011).  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the retroactive award of compensation benefits for the period from June 23, 1982 to February 28, 2006, in the amount of $276,555.00, was correctly calculated and paid, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


